UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 September 26, 2011 Date of report (Date of earliest event reported) GREENLIGHT CAPITAL RE, LTD. (Exact name of registrant as specified in charter) Cayman Islands (State or other jurisdiction of incorporation) 001-33493 (Commission file number) N/A (IRS employer identification no.) 65 Market Street, Suite 1207 Jasmine Court, Camana Bay, P.O. Box 31110 Grand Cayman, Cayman Islands (Address of principal executive offices) KY1-1205 (Zip code) (345) 943-4573 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On September 26, 2011, Greenlight Capital Re, Ltd. (the "Registrant"), issued a press release announcing that A.M. Best Company has upgraded the financial strength and issuer credit rating for Greenlight Reinsurance, Ltd. from A- (Excellent) to A (Excellent). A copy of the Registrant's press release is attached as Exhibit 99.1 to this Form 8-K and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 Press release, "Greenlight Re Announces Ratings Upgrade",dated September 26, 2011, issuedby the Registrant. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GREENLIGHT CAPITAL RE, LTD. (Registrant) By: /s/ Barton Hedges Name: Barton Hedges Title: Chief Executive Officer Date: September 26, 2011
